DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
The specification’s page 56, line 25’s “decode” appears as a typographical error. According to the specification’s context of fig. 16A, said “decode” ought be “decoded” in a particular case, such as shown in applicant’s fig. 16A:

    PNG
    media_image1.png
    861
    1028
    media_image1.png
    Greyscale



  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for searching…
means for generating…; and
means for generating”
in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g., as “processor…to search”, pg. 24,ll. 22-25) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure1, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“means for detecting” in claim 13.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.







Accordingly, broader-method claims 1-6 and more-specific-system claims 7-18 are interpreted as contingent limitations via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.























Double Patenting via US Patent 10,853,903
Claims 1-18 are respectively rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claims 1-18 of U.S. Patent No. 10,853,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific Patent claims 1-18 respectively anticipate the broader application claims 1-18.









Double Patenting via US Patent 10,803,272
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claims 1,8,15 of U.S. Patent No. 10,803,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific Patent claims anticipate the broader application claims.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of Brundage et al. (US Patent App. No.: US 2004/0258274 A1).
Regarding application claim 2, Patent claim 1 does not teach application claim 2.
Brundage teaches application claim 2 as shown in the below 35 USC 103 rejection of claim 3. 
Thus, one of ordinary skill in the art of coding can modify Patent claim 1 in view of Brundage’s teaching and recognize that the modification is predictable or looked forward to for the same reasons as in the 35 USC 103 rejection of claim 3, below.  
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of Brundage et al. (US Patent App. No.: US 2004/0258274 A1).
Regarding application claim 3, Patent claim 1 does not teach application claim 3.
Brundage teaches application claim 3 as shown in the below 35 USC 103 rejection of claim 3.
Thus, one of ordinary skill in the art of coding can modify Patent claim 1 in view of Brundage’s teaching and recognize that the modification is predictable or looked forward to for the same reasons as in the 35 USC 103 rejection of claim 3, below.  
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of Brundage et al. (US Patent App. No.: US 2004/0258274 A1).
Regarding application claim 4, Patent claim 1 does not teach application claim 4.
Brundage teaches application claim 4 as shown in the below 35 USC 103 rejection of claim 4. 
Thus, one of ordinary skill in the art of coding can modify Patent claim 1 in view of Brundage’s teaching and recognize that the modification is predictable or looked forward to for the same reasons as in the 35 USC 103 rejection of claim 3, below.  
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of Brundage et al. (US Patent App. No.: US 2004/0258274 A1).
Regarding application claim 5, Patent claim 1 does not teach application claim 5.
Brundage teaches application claim 5 as shown in the below 35 USC 103 rejection of claim 5. 
 Thus, one of ordinary skill in the art of coding can modify Patent claim 1 in view of Brundage’s teaching and recognize that the modification is predictable or looked forward to for the same reasons as in the 35 USC 103 rejection of claim 3, below.  


Double Patenting via US Patent 10,803,272 
further in view of 
US Patent 10,853,903

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of US Patent No. 10,853,903.
Regarding application claim 6, Patent claim 1 does not teach application claim 6.
US Patent claim 6 (US Patent No. 10,853,903) teaches application claim 6 as shown in the above single-reference-double-patenting rejection of claim 6. 
 Thus, one of ordinary skill in the art of coding can modify Patent claim 1 in view of Patent claim 6 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification is used “to remove noise” (US Patent 10,853,903, c.38,ll. 39,40) when detecting an icon.  
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of US Patent No. 10,853,903.
Regarding application claim 7, Patent claim 1 does not teach application claim 7.
US Patent claim 7 (US Patent No. 10,853,903) teaches application claim 7 as shown in the above single-reference-double-patenting rejection of claim 7. 
 Thus, one of ordinary skill in the art of coding can modify Patent claim 1 in view of Patent claim 7 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification is used “to remove noise” (US Patent 10,853,903, c.38,ll. 39,40) when detecting an icon.  
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of US Patent No. 10,853,903.
Regarding application claim 8, Patent claim 1 as combined does not teach application claim 8.
US Patent claim 8 (US Patent No. 10,853,903) teaches application claim 8 as shown in the above single-reference-double-patenting rejection of claim 8. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 8 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  
Regarding application claim 9, Patent claim 1 as combined does not teach application claim 9.
US Patent claim 9 (US Patent No. 10,853,903) teaches application claim 9 as shown in the above single-reference-double-patenting rejection of claim 9. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 9 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  
Regarding application claim 10, Patent claim 1 as combined does not teach application claim 10.
US Patent claim 10 (US Patent No. 10,853,903) teaches application claim 9 as shown in the above single-reference-double-patenting rejection of claim 10. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 10 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  
Regarding application claim 11, Patent claim 1 as combined does not teach application claim 11.
US Patent claim 11 (US Patent No. 10,853,903) teaches application claim 9 as shown in the above single-reference-double-patenting rejection of claim 11. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 11 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  
Regarding application claim 12, Patent claim 1 as combined does not teach application claim 12.
US Patent claim 12 (US Patent No. 10,853,903) teaches application claim 9 as shown in the above single-reference-double-patenting rejection of claim 12. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 12 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of US Patent No. 10,853,903.
Regarding application claim 13, Patent claim 1 does not teach application claim 13.
US Patent claim 13 (US Patent No. 10,853,903) teaches application claim 13 as shown in the above single-reference-double-patenting rejection of claim 13. 
 Thus, one of ordinary skill in the art of coding can modify Patent claim 1 in view of Patent claim 13 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification is used “to remove noise” (US Patent 10,853,903, c.38,ll. 39,40) when detecting an icon.  






Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over Patent claim 1 of U.S. Patent No. 10,803,272 in view of US Patent No. 10,853,903.
Regarding application claim 14, Patent claim 1 as combined does not teach application claim 14.
US Patent claim 14 (US Patent No. 10,853,903) teaches application claim 14 as shown in the above single-reference-double-patenting rejection of claim 14. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 15 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  
Regarding application claim 15, Patent claim 1 as combined does not teach application claim 15.
US Patent claim 15 (US Patent No. 10,853,903) teaches application claim 15 as shown in the above single-reference-double-patenting rejection of claim 15. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 15 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  
Regarding application claim 16, Patent claim 1 as combined does not teach application claim 16.
US Patent claim 16 (US Patent No. 10,853,903) teaches application claim 16 as shown in the above single-reference-double-patenting rejection of claim 16. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 16 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  
Regarding application claim 17, Patent claim 1 as combined does not teach application claim 17.
US Patent claim 17 (US Patent No. 10,853,903) teaches application claim 17 as shown in the above single-reference-double-patenting rejection of claim 17. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 17 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is of a market force to sell products such that a “retailer…sells” “products”.  






















Regarding application claim 18, Patent claim 1 as combined does not teach application claim 18.
US Patent claim 18 (US Patent No. 10,853,903) teaches application claim 18 as shown in the above single-reference-double-patenting rejection of claim 18. 
Thus, one of ordinary skill in the art of coding can modify the combination of Patent claim 1 in view of Patent claim 18 (US Patent No. 10,853,903)’s teaching and recognize that the modification is predictable or looked forward to because the modification’s watermark is under market pressure to sell products such that a “retailer…sells” “products”.  











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more (Step 1). 
The claim(s) recite(s) “receiving data…analyzing…data…to detect presence of an icon” that can be done in the mind under the broadest reasonable interpretation (Step 2A:prong 1). 
This judicial exception is not integrated into a practical application because the additional elements (frames, object, camera, processors, watermarking, payload, access to information, smartphone, area) amount to simply implementing the abstract idea (“receiving data…analyzing…data…to detect presence of an icon”) on a computer (Step 2a:prong 2). 
The claim(s) does/do not include additional elements (frames, object, camera, processors, watermarking, payload, access to information, smartphone, area) that are sufficient to amount to significantly morea than the judicial exception because the additional elements (frames, object, camera, processors, watermarking, payload, access to information, smartphone, area) are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (Step 2B).

a	In contrast, claims 7-18 reflect significantly more in view of applicant’s disclosure of reading 
objects under the broadest reasonable interpretation given that claims 7-18 have structure (instructions or 
via 35 USC 112(f)) already in place to handle anticipated contingences.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1,2,6 and 7,8,12 and 13,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling (US Patent App. Pub. No.: US 2017/0361233 A1) in view of Marsico (US Patent App. Pub. No. US 2016/0203352 A1).
Regarding claim 1, Stirling teaches A method comprising: 





receiving (via arrows in fig. 1) image data (via fig. 1:110: “Card Mgmt. Database”) associated with one or more plural (fig. 1:108: “Trading Card(s)”) image (via fig. 1:132: “Image Extraction Subsystem”) frames (fig. 10: “IMAGE FRAME(S)”), the one or more image frames depicting a physical object (said fig. 1:108: “Trading Card(s)”), the plural image frames captured with a camera (via fig. 10:1002: camera symbol); 
using one or more multi-core processors (via “one or more physical processors” [0064] 2nd S), first analyzing the image data (via “one or more image frames…further analyzed”, [0016] last S), in which said first analyzing analyzes image data to detect (via fig. 9:906: “Detect a version icon candidate…”) presence of an icon (fig. 7:108); 
and once the icon is detected, and using the one or more processors, second analyzing the image data at or around a spatial location (as shown in fig. 2) associated with the icon to decode (or get via fig. 1:122: “Card Code Generation Subsystem”) a signal (i.e., “information” [0064] 3rd S) encoded (to said get) within the image data (this method limitation is an unsatisfied contingent limitation; thus, the prior art need not show this unsatisfied method limitation); 
outputting a first response when the presence of the icon is not detected (this method limitation is an unsatisfied contingent method limitation; thus, the prior art need not show this method limitation) but2 (i.e., nevertheless) the signal is not decoded (via “encoded value has been misread…e.g., un…decoded”, [0267] 2nd S); and 
outputting a second, different response when the icon is detected and the signal is decoded (this limitation is an unsatisfied contingent method limitation; thus, the prior art need not show this unsatisfied contingent method limitation).
	Stirling does not teach “multi-core”. Marsico teaches “multi-core”, [0030]: last S. Thus, one of ordinary skill in the art of processors can modify Stirling’s teaching of a processor with Marsico’s and recognize that the modification is predictable or looked forward to because the modification makes easy-running software or “facilitate the execution of software”, Marsico [0030] penult S.

















Regarding claim 2, Stirling teaches The method of claim 1 wherein the (information) signal is encoded with digital watermarking (or unique watermark codes via “a watermark”, [0086], “unique codes”, [0079]).
Regarding claim 6, Stirling teaches The method of claim 1 in which the second analyzing comprises analyzing a subset (or a set in a set via a set of eyes in figs. 4,5A,6C,7 in a card set via fig. 1:108: “Trading Card(s)”) of the image data at or around a spatial location (in figs. 4,5A,6C,7) associated with the icon to (watermark) decode the signal encoded within the image data.















Regarding claim 7, claim 7 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 7. Thus, Stirling as combined teaches claim 7 of A non-transitory computer readable medium (or “an electronic storage medium” [0172] 2nd S) comprising instructions (via flowchart figures 8,9 and 11-14) stored thereon that, when executed by one or more (multi-core) processors, cause the one or more (multi-core) processors to perform: 
receiving image data associated with one or more plural image frames, the one or more image frames depicting a physical object, the plural image frames captured with a camera; 
first analyzing the image data, in which said first analyzing analyzes image data to detect presence or absence of an icon; 
and once the icon is detected (via fig. 9: 906: “Detect a version icon candidate on the trading card candidate”), second analyzing the image data (via said “one or more image frames…further analyzed”) at or around a spatial location (via fig. 2:bottom location:204d) associated with the icon to decode (via fig. 9:910: “Obtaining, based on the matched version icon, a graphic coding scheme for decoding a graphical rep. of a unique code of the trading card”) a signal (i.e., data) encoded within the image data; 
outputting a first response (via a first “YES” or “NO” in fig. 9) when the presence (via said fig. 9: 906: “Detect a version icon candidate on the trading card candidate”) of the icon is not detected (via may not or “may be detected” [0185] 1st S) but (nevertheless) the signal is not decoded (via said fig. 9:910: “Obtaining, based on the matched version icon, a graphic coding scheme for decoding a graphical rep. of a unique code of the trading card”) ; and 
outputting a second, different response (via a second, later “YES” or “NO” in fig. 9) when the icon is detected (via said may3 not or “may be detected”) and the signal is decoded (via said fig. 9:910: “Obtaining, based on the matched version icon, a graphic coding scheme for decoding a graphical rep. of a unique code of the trading card”).


















Regarding claim 8, claim 8 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 8. Thus, Stirling as combined teaches claim 8 of The non-transitory computer readable medium of claim 7 wherein the signal is encoded with digital watermarking.
Regarding claim 12, claim 12 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 12. Thus, Stirling as combined teaches claim 12 of The non-transitory computer readable medium of claim 7 in which the second analyzing comprises analyzing a subset of the image data at or around a spatial location associated with the icon to decode the signal encoded within the image data.













Regarding claim 13, claim 13 is rejected the same as claims 1 and 7. Thus, argument presented in claims 1 and 7 is equally applicable to claim 13 and vice versa. Thus, Stirling as combined teaches claim 8 of A smartphone (via said camera symbol) comprising 
a camera (via said camera symbol); 
memory (via said electronic storage medium) storing image data associated with one or more plural image frames, the one or more image frames depicting a physical object, the plural image frames captured with said camera; 
means (via said multi-core processor) for detecting presence of an icon within the image data; 
means (via said multi-core processor) for searching around a spatial location associated with the icon to decode a signal encoded within the image data; 
means (via said multi-core processor) for generating a first response when the presence of the icon is not detected but the signal is not decoded; and 
means (via said multi-core processor) for generating a second, different response when the icon is detected and the signal is decoded.






Regarding claim 14, claim 14 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 14. Thus, Stirling as combined teaches claim 14 of The smartphone of claim 13 wherein the signal is encoded with digital watermarking.
Regarding claim 18, claim 18 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 18. Thus, Stirling as combined teaches claim 18 of The smartphone of claim 13 in which the second analyzing comprises analyzing a subset of the image data at or around a spatial location associated with the icon to decode the signal encoded within the image data.














Claim(s) 3,4,5 and 9,10,11 and 15,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling (US Patent App. Pub. No.: US 2017/0361233 A1) in view of Marsico (US Patent App. Pub. No. US 2016/0203352 A1) as applied above further in view of Brundage et al. (US Patent App. No.: US 2004/0258274 A1).
Regarding claim 3, Stirling as combined teaches the method of claim 1 wherein the (information) signal carries a plural-bit payload, and the (information) signal is encoded (via said unique watermark codes) within or on the icon.
	




Stirling does not teach:
A.	a plural-bit payload; and
B.	within or on.
	







Brundage teaches:
A.	a plural-bit payload (or “a plural-bit payload” [0130]); and
B.	within or on (or in as shown in fig. 1 mapped to fig. 22A: “Second Watermark engraved in Background Pattern or Tint, Graphic, Line Art, or other Image”).
	Thus, one of ordinary skill in the art of watermarks can modify Stirling’s watermark teaching with Brundage’s watermark and recognize that the modification is predictable or looked forward to because the modification is used “to improve” (Brundage, Abstract, 1st S) reading of unique codes.
Regarding claim 4, claim 4 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 4. Thus, Stirling as combined teaches claim 4 of The method of claim 1 wherein the signal carries a plural-bit payload (via Stirling’s watermark as modified via the combination), and wherein the second, different response comprises providing access to remotely located information associated with the icon, while preventing access to the plural-bit payload by a smartphone operation not associated with the providing access (this limitation is a contingent method limitation; thus, the prior art need not show this contingent method limitation).






Regarding claim 5, claim 5 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 5. Thus, Stirling as combined teaches claim 5 of The method of claim 1 wherein the signal carries a plural-bit payload (via Stirling’s watermark as modified via the combination), and the (information) signal is encoded in an area (in fig. 2:200,202,204a,b,c,d) surrounding or neighboring the icon (mapped to 204d), the area (Markush element follows: 1/300th of an inch thru 2 inches, inclusive) comprising 1/300 to 2 inches on all sides of the icon.
Stirling does not teach “1/300 to 2 inches on all sides”. Brundage teaches 1/300th to 2 inches (“an area of 0.625 by 0.625 inches”). Thus, one of ordinary skill in the art of watermarks can modify Stirling’s teaching with Brundage’s and recognize that the modification is predictable or looked forward to because the modification is used “to improve” (Brundage, Abstract, 1st S) reading of unique codes.











Regarding claim 9, claim 9 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 9. Thus, Stirling as combined teaches claim 9 of The non-transitory computer readable medium of claim 7 wherein the signal carries a plural-bit payload, and the signal is encoded within or on the icon.
Regarding claim 10, claim 10 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 10 and vice versa. Thus, Stirling as combined teaches claim 10 of The non-transitory computer readable medium of claim 7 wherein the signal carries a plural-bit payload (via Stirling’s watermark as modified via the combination), and wherein the second, different response (via said second “YES” or “NO” in fig. 9) comprises providing access to remotely (via “servers”, [0050], mapped to fig. 1:102: “Card Management System”) located information (via “ ‘unlock,’ activate, or otherwise access a game item”, [0145] 1st S, mapped to fig. 9:918: “Add the trading card to a user’s virtual collection of trading cards”) associated with the icon, while preventing access (or access denied via said second “YES” or “NO” in fig. 9: fig. 9: 924: “Provide a notification regarding validation failure”) to the plural-bit payload (via the watermark as modified via the combination) by a smartphone (via said camera symbol) operation (comprised by “operations” [0063]) not (via said “NO”) associated (via the flowchart lines in fig. 9) with the providing access (resulting in either the validation failure message or adding accessed items to a user’s virtual collection).



Regarding claim 11, claim 11 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 11. Thus, Stirling as combined teaches claim 11 of The non-transitory computer readable medium of claim 7 wherein the signal carries a plural-bit payload, and the signal is encoded in an area surrounding or neighboring the icon, the area comprising 1/300 to 2 inches on all sides of the icon.
Regarding claim 15, claim 15 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 15. Thus, Stirling as combined teaches claim 15 of The smartphone of claim 13 wherein the signal carries a plural-bit payload, and the signal is encoded within or on the icon.
Regarding claim 16, claim 16 is rejected the same as claims 4 and 10. Thus, argument presented in claims 4 and 10 is equally applicable to claim 16 and vice versa. Thus, Stirling as combined teaches claim 16 of The smartphone of claim 13 wherein the signal carries a plural-bit payload, and wherein the second, different response comprises providing access to remotely located information associated with the icon, while preventing access to the plural-bit payload by a smartphone operation not associated with the providing access.
Regarding claim 17, claim 17 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 17. Thus, Stirling as combined teaches claim 17 of The smartphone of claim 13 wherein the signal carries a plural-bit payload, and the signal is encoded in an area surrounding or neighboring the icon, the area comprising 1/300 to 2 inches on all sides of the icon.

Suggestions
Applicant’s disclosure states, page 53:

    PNG
    media_image3.png
    429
    796
    media_image3.png
    Greyscale

	Claim 1, lines 8,9 (including claims 7 and 13) has a single interpretation via the claimed “to decode a signal”. Thus, the lack of “interpreted in different ways” is an indication of obviousness in light of applicant’s disclosure.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
    

    
        1 “detect” (Dictionary.com): Telecommunications. to rectify alternating signal currents in a radio receiver.
        2 “but” (Dictionary.com): conjunction: yet: My brother went, but I did not.
        “yet” (Dictionary.com): conjunction: nevertheless: It is good, yet it could be improved.
        3 “may” (Dictionary.com): to indicate possibility comprising “possible” defined: that may or may not happen or have happened; feasible but less than probable: it is possible that man will live on Mars